Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group III (methods of treating a cardiovascular disorder), and the particular polymorphism that is hcv25472673 (known in the art as rs1805081; which is position 101 of SEQ ID NO:  59198) in the reply filed on 10/11/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 60/524,882 and 60/568,219, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications do not support the particularly require SEQ ID NO:  62,578 and 85,353.  As such the effective filing date of the instantly claimed methods is the filing date of parent application 10/995,561 which is 11/24/2004.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the rejection of claims in view of the teachings of the cited  prior art, the breadth of the methods of the rejected claims is noted.  The rejected claims require only two practical steps:  (a) receiving an identification of genetic content of a subject; and (b) administering a statin to the subject.  The claims do not require that any particular association between genetic content and a phenotype is in fact made in the performing of the claimed methods.

Claims 42-44 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al (2001) in view of Submitted SNP(ss) Details: ss4931033 (Aug 1, 2002).
Relevant to the methods of the instantly rejected claims, Evans et al teaches that pharmacogenomics is aimed at elucidating the genetic basis for differences in drug efficacy and toxicity, and it uses genome-wide approaches to identify the network of genes that govern an individual’s response to drug therapy.  Particularly relevant to step (a) of claim 42, Evans et al teaches that a goal of pharmacogenomics is using a subject’s genetic information to predict drug response (e.g.:  p.27) Further relevant to step (b) of instantly rejected claim 42, the reference teaches several aspects of genetic polymorphisms/alleles associated with response to administration of statins (e.g.:  Table 1; Table 2; p.25-27).  Further relevant to the rejection of claims 43 and 44, the reference teaches the different effects of homozygous and heterozygous genotypes (e.g.:  Figure 1; Figure 4; p.15).  
Evans et al does not specifically teach the receiving of information indicating the presence of a G at position 101 of SEQ ID NO:  59,198, but Evans et al does teach aspects of the discovery of genotype:phenotype associations in a pharmacogenomic context (e.g.:  p.12), and furthermore the reference teaches aspects of genome-wide detection of SNPs to discovery relevant pharmacogenomic relationships (e.g.:  Figure 6; page 12).
Relevant to the limitations of the rejected claims, ss4931033 provides a prior art disclosure of a known SNP that includes the required content (i.e.:  a C allele) in the required context (i.e.:  the disclosure includes a portion of the reverse complement of SEQ ID NO:  59,198).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed a genome-wide study, suggested by Evans et al, to discovery any alleles associated with statin response.  The skilled artisan would have been motivated to perform such a study based on the expressed teaching of Evans et al that statin efficacy is effected by genetic content.  Such a study would have included providing the test drug (i.e.:  a statin as taught by Evans et al) to a population of subjects as well as receiving information about the genotypes of the subjects to discover any pharmacogenomic associations.  Where the prior art of Evans et al suggests a genome wide analysis, and the teachings of ss4931033 provide a known SNP, the skilled artisan would have been motivated to include all known SNPs to provide a comprehensive genomic analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 28-35, 39 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 copending Application No. 17/852,737 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to detecting the same polymorphic content (i.e.  SEQ ID NO:  2292 of the conflicting application is the same SNP that is hcv25472673 as SEQ ID NO: 59198 of the instant claims), and the conflicting claims are directed to altered risk of myocardial infarction as well as administering to the subject a statin (i.e.:  HMG-CoA reductase inhibitor).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 36-38, 40, 41, 43 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/852,737 in view of in view of Morten (US Patent 6,316,196).  
The claims of 17/852,737 as relevant to the instant claims has been address above.  The claims of 17/852,737 do not provide for the detection of homozygous or heterozygous content, of the fluorescent labeling of a primer.  However such aspect of the detection of allelic content were known in the prior art and are taught by Morten.
It would have been prima facie obvious to the ordinary artisan at the time the invention was made to detect SNP content as claimed in 17/852,737 with the methods taught by Morten with a reasonable expectation of success.  The skilled artisan would have been motivated to use the methods of Morten because the skilled artisan would recognize that such methods allow for the efficient detection of known polymorphic content.  In detecting the SNP claimed by 17/852,737 in view of the teachings of Morten, the ordinary artisan would have been motivated to use labeled primers, including fluorescently labeled primers, to detect heterozygous or homozygous content with a reasonable expectation of success.  Absent secondary considerations, such methods are considered obvious over the conflicting claims.  The detection of the content of the conflicting claims using the methods of Morten would have been the simple substitution of one known element for another known element with predictable results.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634